Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-22-00522-CV

                                    Maria Zacarias GUTIERREZ,
                                             Appellant

                                                   v.

                                      Guadalupe GUTIERREZ,
                                             Appellee

                      From the County Court at Law No. 3, Bexar County, Texas
                                  Trial Court No. 2021CV03767
                           Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: November 30, 2022

APPEAL DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was due to be filed by October 14, 2022. On October 25, 2022, this court

notified appellant of the deficiency and directed appellant to respond to this court in writing within

ten days of the date of our letter, stating a reasonable explanation for failing to timely file the brief

and demonstrating appellant is taking affirmative steps to remedy the deficiencies. Neither the

brief nor a motion for extension of time was filed. Therefore, on November 7, 2022, this court

ordered appellant to show cause in writing no later than November 17, 2022, why this appeal

should not be dismissed for want of prosecution and why appellee is not significantly injured by
                                                                                      04-22-00522-CV


appellant’s failure to timely file a brief. TEX. R. APP. P. 38.8(a)(1). Our order cautioned appellant

that if she failed to respond by November 17, 2022, this appeal would be dismissed for want of

prosecution.

       Appellant has not responded; therefore, this appeal is dismissed for want of prosecution.


                                                  PER CURIAM




                                                -2-